PER CURIAM.

On April 5,1979, the court of appeals handed down a single judge opinion reversing the conviction of Michael D. Keeley for operating a motor vehicle after revocation, contrary to sec. 343.44, Stats. No *427petition for review was taken by the state of Wisconsin. On June 4, 1979, the opinion was included in a group order for nonpublication. However, it appears that prior to that time Charles Bennett Vetzner, director of training for the state public defender, made a motion pursuant to sec. (rule) 809.23(4), that the opinion be published. This motion was denied by order dated June 26,1979. Yetzner has presented a petition for review of the order. Our preliminary inquiry is whether the order is reviewable. We conclude it is not.
The filing of Vetzner’s motion for publication initiated an administrative matter, not a judicial proceeding. The determination made was not a decision of a case or controversy; it did not affect the substantial rights of any litigant, and, indeed, the litigants in the principal action were no longer before the court of appeals. Therefore, the order is not subject to review in this court.
The petition is dismissed, without costs.